  Case 19-09015       Doc 90     Filed 05/29/20 Entered 05/29/20 12:25:40             Desc Main
                                   Document     Page 1 of 8



                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF IOWA


 IN RE:                                             Chapter 11 Bankrupt
                                                    Case No. 18-01297
 VEROBLUE FARMS USA, INC., et al.
                                                    DEBTORS’ SUPPLEMENTAL
                     Debtors.                       AUTHORITY REGARDING
                                                    DEFENDANT’S MOTION TO DISMISS
 VEROBLUE FARMS USA, INC. et. al,

                  PLAINTIFFS,                       Adversary Case No. 19-09015

                        vs.

 CASSELS BROCK & BLACKWELL LLP,

                 DEFENDANT.


                      DEBTORS’ SUPPLEMENTAL AUTHORITY
                   REGARDING DEFENDANT’S MOTION TO DISMISS

       As permitted by the Court during the May 21, 2020 hearing, Debtors address the new cases

cited for the first time by Defendant in its Reply [Dkt. 80] in support of its motion to dismiss, In

re: Lehman Brothers Holdings Inc., 544 B.R. 16 (Bankr. S.D.N.Y. 2015) and In re

Cruisephone, 278 B.R. 325 (Bankr. E.D.N.Y. 2002), regarding only one, but not all, legal

consequences of Defendant’s submission and maintenance of its Proofs of Claim in Debtors

underlying bankruptcy proceedings for about nine months:

       1.      The entire factual premise for Defendant’s argument regarding its Proofs of Claim,

reiterated in its Reply, is that Defendant filed them “inadvertently.” That premise has been

eviscerated (at least for purposes of the motion to dismiss), especially considering that the Debtors

only need to make a “prima facie” showing of jurisdiction by exhibits, affidavits or other evidence

to defeat the Motion. Id. at 910. “The evidentiary showing at the prima facie stage is minimal.”
  Case 19-09015       Doc 90     Filed 05/29/20 Entered 05/29/20 12:25:40             Desc Main
                                   Document     Page 2 of 8



K-V Pharm. Co. v. J. Uriach & CIA, S.A., 648 F.3d 588, 592 (8th Cir. 2011). Absent an evidentiary

hearing, all evidence must be viewed in a light most favorable to Debtors and all factual conflicts

must be resolved in Debtors’ favor. Westlake Investments, L.L.C. v. MLP Management, L.L.C.,

707 F. Supp. 2d 904, 910, 915 (S.D. Iowa 2010).

       2.      Here, the Proofs of Claim were authorized, drafted, and approved not only by the

signatory, Abidali Ismaili, who represented under penalties of perjury he was authorized to do so,

but also Defendant’s partner and person most knowledgeable about Defendant’s representation of

Debtors, Sean Maniaci. [Dkt. 76, Exhibit B, Defendant’s Answer to Interrogatory No. 3.]

Defendant maintained the Proofs of Claim for nine months after it submitted the sworn documents

to this Court, including for about five months after Debtors filed this adversary complaint. And,

Defendant’s Proofs of Claim were extensively and specifically alleged by Debtors in their March

27, 2019 adversary complaint. [Dkt. 1, ¶¶ 3, 13, 18, 23-27, 38, 50.]

       3.      Defendant claims that its filing of five Proofs of Claim as to each of the various

Debtors somehow supports their “mistake” argument. To the contrary, this fact is just one of many

that shows that Defendant was outside counsel to the VeroBlue venture and its various entities

(especially Debtor VBF USA), along with Jackson Walker. Therefore, Debtors have made at least

a prima facie case that Defendant represented the Debtors, including VBF USA, which had an

Iowa principal place of business (the other Debtors are either incorporated in Iowa and/or also had

their principal place of business in Iowa.) It is Defendant’s representation of Debtors, as evidenced

by the Proofs of Claim, that is one basis for specific personal jurisdiction (contrary to Defendant’s

mischaracterization, Debtors never alleged that their adversary complaint arises out of the Proofs

of Claim themselves.) [See Dkt. 80, p. 5.]

       4.      As the Court pointed out at the May 21 hearing, there are three possible



                                                -2-
  Case 19-09015        Doc 90     Filed 05/29/20 Entered 05/29/20 12:25:40              Desc Main
                                    Document     Page 3 of 8



consequences of the Proofs of Claim: (a) they constitute Defendant’s submission to personal

jurisdiction before this Court (presumably as a matter of law); (b) they support Debtors’ argument

that Defendant waived personal jurisdiction objections; and/or (c) they constitute contacts with the

State of Iowa providing one basis for Debtors’ specific jurisdiction argument. The new cases cited

by Defendant go only to the first point, submission to jurisdiction, and do not in any way impact

Debtors’ proof of at least a prima facie case as to how the Proofs of Claim demonstrate waiver or

specific jurisdiction (in addition to the other facts Debtors cited for both arguments.) In this sense,

analysis of the submission factor is redundant.

       5.      Defendant cites Lehman Bros. and Cruisephone, New York bankruptcy cases, for

its assertion that its Proofs of Claim are irrelevant to the jurisdictional analysis. Debtors cited

cases from Eighth Circuit courts in their resistance that the Defendant did not refute in its reply.

[Dkt. 76, p. 18.] For example, In re Bailey & Associates, Inc., 224 B.R. 734 (Bankr. E.D. Mo.

1998), ignored by Defendant in its Reply, fully supports Debtors’ position that Defendant’s Proofs

of Claim constitute its submission to personal jurisdiction. In Bailey, consumers who had brought

a class action against the debtors (a failed travel business) filed a proof of claim. Id. at 735. The

debtors then filed collection actions against such consumers. Id. at 736. The Bailey court found

that the consumers’ submissions of proofs of claims in a federal bankruptcy court located in

Missouri constituted sufficient minimum contacts with Missouri to confer personal jurisdiction

over those consumers. Id. at 738 (“Such a defendant has availed himself or herself of the benefits

and protections of this forum and traditional notions of fair play and substantial justice are not

offended by requiring such a defendant to defend a Collection Action before this Court”); see also

In re Nicolaus, 18-CV-3018-LRR, 2019 WL 97034, at *7 (N.D. Iowa Jan. 3, 2019).

       6.      As in Bailey, this Court retained “exclusive jurisdiction” for various purposes,



                                                  -3-
  Case 19-09015       Doc 90      Filed 05/29/20 Entered 05/29/20 12:25:40               Desc Main
                                    Document     Page 4 of 8



including “[t]o determine any and all adversary proceedings, applications, and contested matters”

in the Debtors’ Plan of Reorganization. [Dkt. 465, Case No. 18-01297 at Art. XII(b), pp. 31-32.]

Therefore, Defendant was fully maintaining its Proofs of Claim at the time the Plan of

Reorganization was submitted (April 15, 2019) and confirmed (May 15, 2019.) [Dkt. 515, Case

No. 18-01297.] When Defendant submitted to the personal jurisdiction of this Court, therefore, it

also submitted to such matters within which the Court retained exclusive subject matter

jurisdiction, including this adversary proceeding.

       7.      Regardless, in both of Defendant’s New York bankruptcy court cases the proofs of

claim were resolved (withdrawn or expunged) before the relevant adversary proceedings were

filed, a dispositive fact in both cases. For example, in Lehman Bros., before the adversary

proceeding was filed, certain proofs of claims were withdrawn while others were expunged by the

court. 544 B.R. at 34. The Lehman Bros. Court, citing Cruisephone, addressed the withdrawn

proofs of claim as follows:

       While the court found that a proof of claim "is a submission to the bankruptcy
       court's jurisdiction to establish that creditor's right to participate in the distribution
       of the bankruptcy estate," it agreed with the creditor that a proof of claim withdrawn
       as of right prior to the commencement of the adversary proceeding was
       irrelevant to the personal jurisdiction analysis. See Cruisephone Inc., 278 B.R. at
       330. The Court agrees with the analysis of Cruisephone Inc. Accordingly, proofs
       of claim numbers 21493 and 26192 filed by ANZ Bank in LBHI's case, each of
       which was withdrawn before LBSF commenced proceedings against ANZ
       Nominees, cannot serve as the basis for submission to this Court's jurisdiction by
       ANZ Bank (or ANZ Nominees as a department of ANZ Bank) for purposes of
       adjudicating this adversary proceeding.

Id. at 34 (emphasis added.)

       8.      The Lehman Bros. court treated the proofs of claim that were expunged similarly

noting the import that they were expunged before the filing of the adversary proceeding: “[t]hus

the Court must determine whether a proof of claim that is expunged prior to the debtor's filing



                                                 -4-
  Case 19-09015       Doc 90      Filed 05/29/20 Entered 05/29/20 12:25:40           Desc Main
                                    Document     Page 5 of 8



of an adversary proceeding is properly viewed as the creditor's submission to the court's

jurisdiction in that adversary proceeding.” Id. (emphasis added.)

       9.      Here, Defendant did not withdraw its Proofs of Claim until about five months after

Debtors filed this adversary proceeding. Thus, Lehman Bros. provides Defendant no support.

       10.     There are other key distinguishing facts, including that in Lehman Bros. the court

ordered the completion of jurisdictional discovery before it ruled on the jurisdictional motion,

which has not occurred in this case. Id. at 28-29. The Lehman Bros. court also ruled that one set

of the proofs of claim was not even filed by the adversary proceeding defendant. Id. at 30.

       11.     In Cruisephone, the defendant’s submission of a proof of claim was the plaintiff’s

sole basis for personal jurisdiction in the adversary proceeding. 278 B.R. at 329 (“The sole

predicate alleged in the complaint as the basis for personal jurisdiction over CSCS, a foreign

corporation, was the Proof of Claim filed by CSCS on August 3, 2000.”) The adversary proceeding

in that case was not filed until a year after the withdrawal of the proof of claim. Id. at 330. This

is obviously not the case here.

       12.     Also in Cruisephone, the court focused on the fact that the defendant did not

significantly participate in the proceedings, such as by asking the “court to act on its behalf in

some substantive way,” i.e. through motions, objections, and court appearances. Id. at 331. Here,

Defendant did the following before it filed its withdrawals of its Proofs of Claim on August 16,

2019 [Dkts. 609-613, Case No. 18-01297], although the withdrawals were not allowed by the

Court until October 21, 2019 [Dkt. 626, Case. No. 18-01297, further ordering that “[t]his

withdrawal does not effect any arguments to be made on jurisdiction”]: appeared and requested

notice [Dkt. 6 and 7]; moved to extend the deadline to answer the original complaint [Dkt. 9];

entered an agreed order [Dkt. 12]; filed a motion to strike and seal portions of Debtors’ original



                                               -5-
    Case 19-09015       Doc 90    Filed 05/29/20 Entered 05/29/20 12:25:40               Desc Main
                                    Document     Page 6 of 8



complaint [Dkt. 13]; answered the original complaint [Dkt. 14]; participated in a hearing on its

motion to strike and seal [Dkt. 23]; and, submitted the parties’ Rule 26 status report.1 The

combination of Defendant’s maintenance of its Proofs of Claim while substantially participating

in the adversary proceedings resulted in Defendant submitting to personal jurisdiction under the

Cruisephone holding.

        13.      Thus, we are left with the general rule that Defendant’s Proofs of Claim constitute

Defendant’s submission to personal jurisdiction, as espoused by the Cruisephone Court:

        Plaintiffs argue that CSCS voluntarily subjected itself to the personal jurisdiction
        of this Court through the filing of a Proof of Claim on August 3, 2000. Without a
        doubt as an abstract proposition, Plaintiffs are correct. The filing of a proof of claim
        by a creditor is not merely a means of providing information to the bankruptcy
        court, but is a submission to the bankruptcy court's jurisdiction to establish that
        creditor's right to participate in the distribution of the bankruptcy estate…

        In the bankruptcy context, a proof of claim filed by a creditor is conceptually
        analogous to a civil complaint, an objection to the claim is akin to an answer or
        defense and an adversary proceeding initiated against the creditor that filed the
        proof of claim is like a counterclaim.

Id. at 329-30.

        14.      Accordingly, the new cases cited by Defendant in its Reply only reinforce that

Defendant submitted to personal jurisdiction when it submitted its Proofs of Claim to this Court,

and those cases do not in any way impact the multiple other bases for jurisdiction cited by Debtors.

Further, the Lehman Bros. case clearly supports Debtors’ alternative request to complete


1
 Defendant undertook further action in this case before filing its motion to dismiss [Dkt. 60] such
as filing a motion to compel discovery against Debtors [Dkt. 31]; filing a motion to quash certain
of Debtors’ subpoenas [Dkt. 32]; responding to Debtors’ motion for protective order [Dkt. 40];
participating in a hearing on those motions [Dkt. 42]; answering Debtors’ amended complaint
[Dkt. 45]; responding to Debtors’ pending motion to deem admitted [Dkt. 51]; responding to
Debtors’ successful motion to compel [Dkt. 52]; participating in a hearing on that motion to compel
[Dkt. 53]; and numerous other actions relating to this litigation such as issuing discovery to
Debtors and communications with Debtors on discovery and other issues.



                                                 -6-
  Case 19-09015       Doc 90     Filed 05/29/20 Entered 05/29/20 12:25:40          Desc Main
                                   Document     Page 7 of 8



jurisdictional discovery, but Debtors respectfully submit that Defendant’s motion to dismiss

should be denied at this time, with prejudice.

Dated May 29, 2020

THOMPSON COBURN LLP                                    ELDERKIN & PIRNIE
/s/ Robert H. Lang                                     /s/ Dan Childers_____________
Rob Lang                                               Dan Childers
55 E. Monroe Street,                                   316 Second Street SE, Suite 124
Suite 3700                                             P.O. Box 1968
Chicago, IL 60603                                      Cedar Rapids, IA 52401
Telephone: (312) 580-2242                              Telephone: (319) 362-2137
Facsimile: (312) 580-2201                              Facsimile: (319) 362-1640
Email: rhlang@thompsoncoburn.com                       Email: dchilders@elderkinpirnie.com
Admitted Pro Hac Vice

Counsel for the Debtors




                                                 -7-
  Case 19-09015      Doc 90     Filed 05/29/20 Entered 05/29/20 12:25:40          Desc Main
                                  Document     Page 8 of 8



                               CERTIFICATE OF SERVICE

The undersigned, a non-attorney, hereby certifies under penalties as provided by law, that on
May 29, 2020, she caused a true and correct copy of DEBTORS’ SUPPLEMENTAL
AUTHORITY REGARDING DEFENDANT’S MOTION TO DISMISS to be served upon
counsel of record via the ECF system for the United States Bankruptcy Court for the Northern
District of Iowa:


                                                                  /s/    Arianna Thornton




                                             -8-
